Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 of Syneron Medical Ltd. (the "Company")of our reports dated March 24, 2009, with respect to theCompany'sconsolidated financial statementsfor the year ended December 31, 2008and the effectiveness of internal control over financial reporting oftheCompany included in its Annual Report on Form 20-F for the year ended December 31, 2008, filed with the Securities and Exchange Commission on March 24, 2009. /s/ Kost, Forer, Gabbay & Kasierer Haifa, Israel KOST, FORER, GABBAY & KASIERER January 14, 2010 A Member of Ernst & Young Global
